Tilson, Judge:
When the cases listed in schedule A, hereto attached and made a part hereof, were called for hearing at Boston, at the request of counsel for the plaintiff, the examiner who examined the merchandise marked with the letter “A” in green ink the items of emery cloth on these invoices which were similar in all material respects to the emery cloth which this court found to be properly dutiable at the per se unit entered values, less 5 per centum and 5 per centum discounts in Reap. Dec. 4056, 4229, and 4461, and the records in said cases have been admitted in evidence herein.
On the record presented I find the proper dutiable values of the items of emery cloth marked “A” in green ink on the invoices covered by these appeals to be the per se unit entered values, less 5 per centum and 5 per centum discounts, packed ready for shipment to the United States. As to all other merchandise the appraised values are affirmed. Judgment will be rendered accordingly.